ON MOTION ROE REHEARING.
Lumpkin, J.
The inquiry referred to in the headnotes, which Parker failed to make, was from Brinson, who Parker knew had the keys. If the expression that he made no inquiry, used in the headnotes, might be construed to mean that there was no evidence that he made any inquiry from any one, we think the opinion makes it clear that he made no inquiry from Brinson when he should have made it. A mere general statement that “sometime before” he had talked to Brinson and asked how the latter would like to go in with him and help him run the house if he bought it, and that after at first considering the matter favorably, Brinson then declined, was not enough. It did not appear when .this was, whether before or after the Gortatowskys had exercised their option, or even during Brinson’s agency. Nor did it appear that the proposed arrangement was to take place at once, or conflict with the Gortatowskys’ lease. When Parker was put on inquiry from Brinson, this was not met by inquiry from Bailey. Bailey denied Parker’s account of this. But taking Parker’s own evidence, he was, in law, put on the duty of making an inquiry from Brinson, which he did not make. ■ Motion denied.